Name: Council Directive 85/350/EEC of 27 June 1985 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland)
 Type: Directive
 Subject Matter: migration;  agricultural policy;  farming systems;  Europe
 Date Published: 1985-07-19

 Avis juridique important|31985L0350Council Directive 85/350/EEC of 27 June 1985 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) Official Journal L 187 , 19/07/1985 P. 0001 - 0033COUNCIL DIRECTIVEof 27 June 1985concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland)(85/350/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 2 (2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (3),Whereas Council Directive 75/272/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) (4), indicates which areas in Ireland are included in the Community list within the meaning of Article 3 (4) of Directive 75/268/EEC;Whereas, pursuant to Article 2 (1) of Directive 75/268/EEC, the Government of Ireland has requested an extension, via a redefinition, of its less-favoured areas; whereas Directive 75/272/EEC should therefore be replaced by this Directive; Whereas, pursuant to Article 2 (1) of Directive 75/268/EEC, the Government of Ireland, has informed the Commission that it wishes a number of areas to be included in the Community list of less-favoured farming areas; whereas it has supplied information concerning the characteristics of the areas in question;Whereas the following criteria of the presence of infertile land, as referred to in Article 3 (4) (a) of Directive 75/268/EEC, were used to define each of the zones in question: percentage of ploughed area less than 7,8 % and a stocking rate of less than one adult bovine livestock unit per forage hectare;Whereas the concept of economic results of farming appreciably below average, as referred to in Article 3 (4) (b) of Directive 75/268/EEC, was defined in terms of family farm income per male farm worker not exceeding 80 % of the national average;Whereas low population density, as referred to in Article3 (4) (c) of Directive 75/268/EEC, was defined as not more than 27 inhabitants per square kilometre (national and Community averages being 49 and 163 inhabitants per square kilometre respectively); whereas the minimum percentage of the total working population engaged in agriculture is 30 %;Whereas the type and level of the abovementioned criteria used by the Government of Ireland to define the areas communicated to the Commission comply with the characteristics of less-favoured farming areas referred to in Article 3 (4) of Directive 75/268/EEC;Whereas the areas adjacent to and contiguous with the Western Region should form part of the Western Region within the meaning of this Directive, HAS ADOPTED THIS DIRECTIVE:Article 1The areas of Ireland listed in the Annex hereto shall be included in the Community list of less-favoured farming areas within the meaning of Article 3 (4) of Directive 75/268/EEC.Article 2Directive 75/272/EEC is hereby repealed. Article 3This Directive is addressed to Ireland.Done at Luxembourg, 27 June 1985.For the CouncilThe PresidentA. BIONDI(1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 327, 24. 11. 1982, p. 19. (3) OJ N ° C 175, 15. 7. 1985. (4) OJ N ° L 128, 19. 5. 1975, p. 68. BILAG ANHANG Ã Ã Ã Ã Ã Ã Ã Ã Ã  ANNEX ANNEXE ALLEGATO BIJLAGE LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE N ° 75/268/EEC1. The Western RegionAll of the counties of Donegal, Cavan, Monaghan, Sligo, Mayo, Galway, Leitrim, Roscommon, Longford, Clare and Kerry and that area of County Cork comprising the former Rural Districts of Bantry, Castletown, Schull and Skibbereen and the District Electoral Divisions of Aultagh, Bealanagarry, Bealock, Carrigboy, Coolmountain, Dunmanway North, Garrown and Milane in the Rural District of Dunmanway. The District Electoral Divisions of Clonfert East and Clonfert West, Kilmeen, Knockatooan, Rowls and Williamstown in the Rural District of Kanturk. Bealanageary, Candroma, Cleanrath, Clondrohid, Derryfineen, Gortnatubbrid, Inchigeelagh, Kilberrihert, Kilnamartery, Rahalisk, Slievereagh and Ullanes in the Rural District of Macroom. The District Electoral Divisions of Caherbarnagh, Coomlogane and Drishane in the Rural District of Millstreet. The District Electoral Divisions of Barnacurra, Glenlara and Meens in the Rural District of Kanturk. >TABLE>Parts of County Limerick, comprising:(athe District Electoral Divisions of Kilfergus and Kilmoylan in the Rural District of Glin(bthe District Electoral Divisions of Abbeyfeale, Caher, Dromtrasna, Templeglental, Glenagower, Glensharrold, Mountcollins, Port, Rathronan and Rooskagh in the Rural District of Newcastle(cthe District Electoral Divisions of Dunmoylan West, Mohernagh in Rathkeale Rural District(dDoon West and Glenstal in Limerick N ° 1 Rural District together with Bilboa in Tipperary N ° 2 Rural District. >TABLE>2. The Eastern Region>TABLE>Parts of the DEDs of: (bMountain sheep grazing land in the District Electoral Divisions in the following counties: >TABLE>Mountain sheep grazing land in the following townlands>TABLE>